Dismissed and Memorandum Opinion filed November 6, 2008







Dismissed
and Memorandum Opinion filed November 6, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00453-CV
____________
 
SAN MIGUEL CIVIC ASSOCIATION, INC., Appellant
 
V.
 
IAN GENTLES, Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 07-CV-156057
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 25, 2008.  On October 29, 2008, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 6, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.